Per Curiam.
The plaintiff sued to recover for the value of professional services rendered in giving expert testimony at the trial of an action brought by the defendant for personal injuries. Testimony in the case disclosed that the plaintiff was employed by the defendant’s attorney, and that he looked to the defendant for payment for his services. It was settled in this case, when previously before the court, that an attorney has implied authority to obligate his client to pay the fee of an expert witness called by him. Klein v. Boylan, 115 N. J. L. 295; 179 Atl. Rep. 638.
We can find no evidence, from our examination of the case, which justified the trial judge in charging the jury in the present action that if the physician was employed by the defendant’s attorney acting in his own behalf and for his own benefit that the verdict should be in favor of the defendant. The proofs are clear that the plaintiff looked to the defendant for payment, and there is not a word to indicate that the attorney obligated himself personally, and we fail to see on what basis this issue was submitted to the jury.
The other errors complained of need not now be considered.
Judgment is reversed.